Citation Nr: 0724139	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gastric ulcer with 
vagotomy and antrectomy, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a separate compensable rating for tender 
surgical scar of the abdomen, residuals of vagotomy and 
antrectomy prior to May 22, 2006, and to a separate rating in 
excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The veteran's claims were remanded by the Board for further 
development in May 2006.

In May 2003, the veteran submitted his claim for an increased 
rating for gastric ulcer with vagotomy and antrectomy and 
tender scar incision site in abdomen.  In an October 2006 
rating decision the RO granted the veteran a separate 10 
percent rating for tender surgical scar of the abdomen, 
residual of vagotomy and antrectomy, effective from May 22, 
2006.  In November 2006 the veteran asserted that he was 
entitled to an effective date in May 2003 for the 10 percent 
rating.  The Board notes that the Board is already 
considering whether or not the veteran is entitled to a 10 
percent, or higher, rating prior to May 22, 2006 as part of 
his claim for an increased rating for a tender scar.  
Consequently, the issue on appeal is more accurately 
characterized as an increased rating claim, as specified on 
the cover sheet of this decision, and not as an effective 
date claim.


FINDINGS OF FACT

1.  The veteran's gastric ulcer with vagotomy and antrectomy 
does not result in hematemesis, melena, anemia, or 
malnutrition and is not productive of definite impairment of 
health.

2.  Prior to May 22, 2006, there is no objective evidence 
that the veteran's scar, residual of vagotomy and antrectomy, 
was tender.

3.  The veteran's scar, residual of vagotomy and antrectomy, 
is not deep, does not cause limitation of motion, is less 
than 144 square inches in area, and does not cause limitation 
of function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 40 
percent for gastric ulcer with vagotomy and antrectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114 and Diagnostic Codes 7304 and 7308 (2006).

2.  The criteria for assignment of a separate compensable 
rating for tender surgical scar of the abdomen, residuals of 
vagotomy and antrectomy prior to May 22, 2006, and to a 
separate rating in excess of 10 percent thereafter, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118 and 
Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In May 2003, prior to the June 2003 rating decision on 
appeal, the RO sent the veteran a notice letter that 
specifically informed the veteran of the type of evidence 
needed to support his claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The RO 
sent the veteran another notice letter in May 2006.  The May 
2006 letter also informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
- in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and the veteran has 
been provided VA medical examinations.  The veteran has 
provided testimony at a hearing before the undersigned 
Veterans Law Judge  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claims which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

I.  Entitlement to an increased rating for gastric ulcer with 
vagotomy and antrectomy, currently evaluated as 40 percent 
disabling.

At his January 2006 hearing the veteran asserted that he had 
excessive sweating after meals, that he had stomach cramps, 
and that he sometimes vomited to ease the stomach pain.  He 
reported pain after every meal.  In November 2006, the 
veteran asserted that he was anemic and fatigued, and he 
attributed his weight gain to retention of fluid caused by 
medications.  The veteran also requested that he be rated 
under the criteria for postgastrectomy syndrome instead of 
the criteria for gastric ulcer.  

The veteran was granted his current 40 percent rating by an 
April 1997 rating decision.  He submitted his claim for an 
increased rating in May 2003.  

VA outpatient records dated in January and February 2003 
reveal complaints of constipation and epigastric 
fullness/pain after eating that caused the veteran to induce 
emesis to relive the discomfort.  A February 2003 examiner 
thought that all of the veteran's symptoms were due to 
constipation.  The veteran reported having lost 20 pounds 
over the previous two years.

On VA examination in May 2003, the veteran complained of 
constant epigastric burning pain.  He reported sweating and 
regurgitation with meals.  He also reported occasional nausea 
after meals.  The veteran stated that prior to September he 
had had some diarrhea, but since September he had been having 
problems with constipation.  The veteran reported that he 
took medication for the constipation and that he now had 
three or four bowel movements a day.  The veteran stated that 
he had not noted any blood, but occasionally he noted a dark 
stool.  The veteran had no history of hematemesis.  The 
veteran reported that he had lost weight and he attributed 
that to decreased eating.  The examiner noted that the 
veteran had been worked up for dumping syndrome at VA, but 
the results were negative.  

Examination revealed that the veteran weighed 191.6 pounds 
and the veteran reported maximum in the past year had been 
222 pounds.  The veteran was well developed and well 
nourished.  The veteran's abdomen was soft without apparent 
organomegaly or masses.  The veteran had tenderness in the 
epigastric area, but no rebound tenderness.  Bowel sounds 
were normoactive.  Test results revealed no anemia.  The 
examiner noted that a gastric emptying study in February 2003 
had revealed the veteran to have a decreased rate of 
emptying.  The diagnoses included status post vagotomy and 
antrectomy for gastric ulcer disease with symptoms of dumping 
and delayed gastric emptying per x-ray.

The VA medical records reveal that following May 2003, the 
veteran's weight dropped from 191.6 pounds to 170 pounds in 
May 2004.  Then the veteran's weight steadily increased to 
218 pounds in July 2006.  In November 2004 it was noted that 
the veteran reported an improvement in symptoms.  His 
appetite was much better and he reported improvement in the 
abdominal pain.  

The veteran was again afforded a VA examination in May 2006.  
The examiner noted that there was no history of recent rectal 
bleeding.  The veteran reported reflux averaging two episodes 
a day.  The veteran described sweating during mealtime, 
generally followed by diarrhea afterwards.  Examination 
revealed that the veteran was in no acute distress.  His 
weight was 210 pounds and the veteran reported that his 
maximum weight in the last year had been 235 pounds.  The 
veteran was in a good state of nutrition.  The diagnoses were 
status post surgical antrectomy with vagotomy for gastric 
ulcer disease and gastroesophageal reflux disease.

The veteran's disability may be rated under 38 C.F.R. § 
4.114, Diagnostic Code 7304 for gastric ulcer.  The rating 
criteria for evaluating a gastric ulcer are listed under 
Diagnostic Code 7305.  Under this Code, a 40 percent rating 
is warranted for moderately severe symptoms, with less than 
severe symptoms but with impairment of health manifested by 
anemia and weight less or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A maximum 60 percent rating is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

The Board notes that the veteran had not been shown to have 
hematemesis, melena, or anemia.  While the veteran's has 
complained of weight loss, vomiting, and frequent pain, his 
symptoms do not meet the criteria for a 60 percent rating 
under Diagnostic Code 7304.  While the veteran has reported 
weight loss, the May 2006 VA examination report shows that 
the veteran had gained over 18 pounds since the May 2003 VA 
examination.  The record does show that the veteran had a 
period of weight loss from May 2003 to May 2004, however once 
the veteran was provided the appropriate treatment, he 
rapidly regained his weight.  The Board notes that the May 
2003 VA examiner indicated that the veteran had lost weight 
due to decreased food intake.  Regardless, despite all of the 
symptoms the veteran's has reported, there has been no 
medical record indicating that the symptoms of the veteran's 
disability has resulted in definite impairment of health.  
Both the May 2003 and the May 2006 VA examinations have 
indicated that the veteran is in a good state of health and 
nutrition.  A 60 percent rating under Diagnostic Code 7304 
requires that the symptoms be productive of definite 
impairment of health.  Since definite impairment of health 
has not been shown, the veteran has not met the criteria for 
a higher rating under Diagnostic Code 7304. 

The Board has also considered whether the veteran is entitled 
to a higher rating under 38 C.F.R. § 4.114, Diagnostic Code 
7308, the diagnostic code for postgastrectomy syndromes.  
Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Diagnostic Code 7308.  

Since the medical evidence of record indicates that the 
veteran is of good health and nutrition, and does not 
indicate that the veteran experiences malnutrition and 
anemia, the veteran does not meet the criteria for a higher 
rating under Diagnostic Code 7308.  

The Board recognizes that the veteran does experience 
frequent and regular symptoms associated with his service-
connected disability.  Nevertheless, based on the above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected gastric ulcer with vagotomy and antrectomy.  As the 
preponderance of the evidence is against the veteran's claim, 
a rating in excess of 40 percent for gastric ulcer with 
vagotomy and antrectomy is not warranted.

II.  Entitlement to an increased rating for tender surgical 
scar of the abdomen.

The veteran submitted his claim for an increased rating in 
May 2003.  The Board notes that the criteria for the rating 
of scars were amended effective August 30, 2002.  Since the 
veteran's claim was received subsequent to August 30, 2002, 
only the current criteria for the rating of scars is 
applicable to the veteran's claim.  As shown below, the Board 
does not find that the veteran met the criteria for 
entitlement to a separate compensable rating for tender 
surgical scar of the abdomen, residuals of vagotomy and 
antrectomy, prior to May 22, 2006, or to a separate rating in 
excess of 10 percent thereafter.

On VA examination in May 2003, the examiner noted that the 
veteran had a well-healed midline scar which was nontender 
and was without drainage, crusting, or ulcerations.  The 
numerous VA outpatient treatment records dated from May 2002 
to May 2006 reveal no complaints or findings related to the 
veteran's abdominal surgical scar.  

At his January 2006 hearing, the veteran testified that his 
surgical incision scar was painful, sore, and itched.

On VA examination on May 22, 2006, the veteran had a well-
healed vertical surgical scar about the mid abdomen.  The 
scar extended from the xiphoid process to just below the 
umbilicus.  The scar was slightly S shaped.  The scar 
measured 1/2 inch in width at the lower 1/3rd and was 
approximately 1/4th inch in width along the upper 2/3rd.  
There was slight tenderness about the scar along the lower 
1/3rd.  There was mild keloid formation about the lower half 
of the surgical scar.  There was no erythema, and the scar 
did not seem to be adherent to the underlying tissues.

Prior to May 22, 2006, none of the extensive medical evidence 
indicated that the veteran's scar was tender.  To the 
contrary, the May 2003 VA examination report specifically 
noted that the veteran's scar was nontender.  Accordingly, 
prior to May 22, 2006 the veteran did not meet the criteria 
for a 10 percent rating under Diagnostic Code 7804, which 
provides for a 10 percent rating when a scar is painful on 
examination.  

None of the medical evidence since May 2003 has shown that 
the veteran's scar limits his motion to warrant application 
of DC 7801 (scars, other than head, face, or neck, that are 
deep or that cause limited motion); or DC 7805 (scars, other, 
which are rated on limitation of function of the affected 
part).  The scar is not 144 square inches or greater to 
warrant application of DC 7802 (scars, other than head, face, 
or neck that are superficial and do not cause limitation 
motion).  There is no evidence that the scar is unstable to 
warrant application of DC 7803 (superficial, unstable scars).  
Accordingly, the veteran did not meet any of the criteria for 
a separate compensable rating for his scar, residuals of 
vagotomy and antrectomy, prior to May 22, 2006.

The Board notes that the veteran's current 10 percent rating 
under Diagnostic Code 7804 is the maximum rating available 
under that diagnostic code.  As noted above, the veteran's 
scar does not currently meet the criteria for even a 
compensable rating under Diagnostic Codes 7801, 7802, 7803, 
and 7805.  

Accordingly, the preponderance of the evidence is against a 
separate compensable rating for tender surgical scar of the 
abdomen, residuals of vagotomy and 


antrectomy prior to May 22, 2006, or to a separate rating in 
excess of 10 percent thereafter.


ORDER

Entitlement to a rating in excess of 40 percent for gastric 
ulcer with vagotomy and antrectomy is denied.

Entitlement to a separate compensable rating for tender 
surgical scar of the abdomen, residuals of vagotomy and 
antrectomy, prior to May 22, 2006, and to a separate rating 
in excess of 10 percent thereafter, is denied.




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


